ORDER
PER CURIAM.
Movant James Joggerst appeals from the judgment denying without a hearing his Rule 24.035 motion for post-conviction relief from his plea of guilty to one count of forgery in violation of section 570.090, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).